            Case 3:08-cv-50164      Document 10         Filed 08/27/2008      Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION

FRANK W. BECHTEL, JR.,

                     Plaintiff,
                                                 No. 08 C 50164
       v.

ILLINOIS TOOL WORKS, INC.,                       Judge Frederick Kapala
                                                 Magistrate Judge P. Michael Mahoney
                     Defendant.


                     DEFENDANT’S AGREED MOTION TO EXTEND TIME
                       TO FILE AN ANSWER OR OTHERWISE PLEAD

       Defendant Illinois Tool Works, Inc., (hereinafter “Defendant” or “ITW”), by and through its

attorneys, hereby moves the Court to extend its time to file an Answer or otherwise plead in

response to Plaintiff’s Complaint by thirty (30) days. In support of its agreed motion, Defendant

states as follows:

       1.      On August 5, 2008, Plaintiff Frank Bechtel, Jr., (“Plaintiff” or “Bechtel”), filed his

Complaint. See Docket No. 1.

       2.      On August 19, 2008, Defendant was served with Plaintiff’s Complaint. Based on

this date of service, Defendant’s responsive pleading herein is due to be filed by September 8, 2008.

       3.      Defendant now seeks an additional thirty (30) days to confer with knowledgeable

witnesses, in order to properly and completely address the allegations in Plaintiff’s Complaint.

       4.      Defendant’s counsel spoke with Plaintiff’s counsel on August 26, 2008 to discuss

Defendant’s request for an extension of time to file an Answer or otherwise plead, and Plaintiff’s

counsel has no objection to the extension and does not oppose this Motion..

       5.      As a result, Defendant now respectfully requests this Court for an extension for thirty

(30) days, in order to file an Answer or otherwise plead.         Thus, Defendant requests that its
            Case 3:08-cv-50164      Document 10       Filed 08/27/2008        Page 2 of 3



responsive pleading is now due to be filed by October 8, 2008.

       6.      No parties will be prejudiced by the granting of this Motion and this Motion is not

filed to unduly delay the proceedings.

       WHEREFORE, Defendant respectfully requests that this Court grant its Agreed Motion to

Extend Time to File Its Answer or Otherwise Plead by thirty (30) days.

                                                    Respectfully submitted,

                                                    /s/ Syeda H. Maghrabi
                                                        Attorney for Defendant

Grady B. Murdock, Jr. (Attorney I.D. #1992236)
Syeda H. Maghrabi (Attorney I.D. #6290109)
LITTLER MENDELSON
A Professional Corporation
200 N. LaSalle Street
Suite 2900
Chicago, IL 60601
312.372.5520
Firm I.D. 34950

Dated: August 27, 2008




                                              -2-
             Case 3:08-cv-50164     Document 10        Filed 08/27/2008      Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I, Syeda H. Maghrabi, an attorney, certify that on August 27, 2008, I electronically filed
Defendant’s Agreed Motion to Extend Time to File an Answer or Otherwise Plead using the
Court’s CM/ECF system. Notification of this filing will be sent electronically from the Clerk of the
Court to the following parties of record:


                                        Michael T. Smith
                                  Law Offices of Michael T. Smith
                                     440 W. Irving Park Road
                                        Roselle, IL 60172



                                                    /s/ Syeda H. Maghrabi


Firmwide:86411920.1 049429.1005




                                              -3-
